Citation Nr: 0731903	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania 


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs health care system.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1957 to January 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an adverse determination of the Department of 
Veterans Affairs (VA) Pittsburgh Healthcare System in 
Pennsylvania, the agency of original jurisdiction.  

In August 2007, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
folder forwarded to the Board for appellate consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The statement of the case issued to the veteran in December 
2005 indicates that the Pittsburgh VA Medical Center (VAMC) 
received and processed the veteran's application for 
enrollment into the VA healthcare system in January 2005.  
The application reportedly included detailed income 
information of the veteran for calendar year 2004 (such 
information formed the basis for the denial of the veteran's 
claim).  The folder forwarded to the Board for appellate 
consideration does not contain the veteran's income 
information.  

Accordingly, the case is REMANDED for the following action:

1. Associate the veteran's income 
information with his application for 
enrollment into the VA healthcare system 
(VA Form 10-10EZ), received in January 
2005.  

2. After completion of the foregoing, 
determine whether a supplemental statement 
of the case should be prepared under 
38 C.F.R. § 19.31 and return the case to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

